Mr. Presiding Justice Thompson delivered the opinion of the court, Abstract of the Decision. 1. Witnesses, § 131*—when defendant incompetent to testify to conversations in suit drought dy administrator. In an action against a physician to recover for the death of plaintiff’s intestate alleged to have resulted from malpractice, refusal to permit the defendant to testify to a conversation held between himself and a nurse in an adjoining room to that occupied by the patient and which could have been heard by the patient, and to a conversation between himself and the patient in which the nurse took part and concerning which the nurse had testified, held not error. 2. Witnesses, § 93*—exceptions to section 2 of Evidence Act construed. Neither the second nor the fourth exception to section 2 of the Evidence Act, J. & A., If 5519, permits a party in interest to testify to a conversation he may have had with the deceased, whether it was testified to by an agent of the deceased or by a disinterested witness, nor do they permit an adverse party to testify to a conversation of such adverse party that occurred before the death in the presence of the deceased and which is testified to by a disinterested witness not an agent of the deceased. 3. Witnesses, § 48*—dur-den of proving grounds of incompetency. The presumption is that one offered as a witness is competent to testify, and the burden is upon the party objecting to state and prove the grounds of his objections. 4. Witnesses, § 43*—competency to testify to conversations with defendant’s wife. In a suit against a physician to recover for the death of plaintiff’s intestate alleged to have resulted from malpractice, where the facts showed that a nurse attending the patient called up the doctor’s office and was answered by the doctor’s wife, held that under section 5 of the Evidence Act, J. &. A., j[ 5522, neither the nurse nor the doctor’s wife were competent to testify to the telephone conversation for the reason that there was no evidence to show that the doctor’s wife was acting as agent for her husband.